—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 15, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s determination that claimant was discharged from her position as a flex audit machine operator with the Postal Service because of misconduct. Two witnesses for the employer testified that claimant impersonated another employee and then took a test that this other employee needed to pass to keep her job. While claimant labeled these witnesses as "big liars”, the issue of witness credibility is a matter for the Board to determine. In light of the evidence of claimant’s participation in a plan to evade her employer’s rules, we find no reason to disturb the Board’s conclusion that claimant lost her employment under disqualifying circumstances and is liable for a recoverable overpayment of benefits.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.